UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUANA PEREZ,

                                  Plaintiff,
                                                                   19-CV-8252 (LLS)
                      -against-
                                                                  CIVIL JUDGMENT
 STATE OF NEW YORK, et al.,

                                  Defendants.

         By order dated April 30, 2020, the Court dismissed this action for failure to state a claim

on which relief may be granted. The Court granted Plaintiff thirty days’ leave to file an amended

complaint, and notified Plaintiff that if she failed to file an amended complaint, the Court would

enter judgment and close the matter. Plaintiff has not filed an amended complaint or otherwise

communicated with the Court.

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 12, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
